Case 1:20-cv-03238-TWP-MPB Document 15 Filed 05/24/21 Page 1 of 7 PageID #: 152




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 RODNEY S. PERRY, SR.,                                    )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )      No. 1:20-cv-03238-TWP-MPB
                                                          )
 DENNIS REAGLE, et al.                                    )
                                                          )
                                Defendants.               )


                           ENTRY SCREENING COMPLAINT AND
                            DIRECTING ISSUANCE OF PROCESS

        This matter is before the Court on Plaintiff Rodney Perry's ("Mr. Perry") action under 42

 U.S.C. § 1983 regarding his confinement in disciplinary segregation at Pendleton Correctional

 Facility (PCF). Because Mr. Perry is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court

 has an obligation under 28 U.S.C. § 1915A(a) to screen his amended complaint.

                                             I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint if it is

 frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

 who is immune from such relief. In determining whether the amended complaint states a claim,

 the Court applies the same standard as when addressing a motion to dismiss under Federal Rule of

 Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

 dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.
Case 1:20-cv-03238-TWP-MPB Document 15 Filed 05/24/21 Page 2 of 7 PageID #: 153




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Mr. Perry's pro se pleadings are construed liberally

 and held to a less stringent standard than formal pleadings drafted by lawyers. See, e.g., Abu-

 Shawish v. United States, 898 F.3d 726, 737 (7th Cir. 2018) ("And because Abu-Shawish was

 proceeding pro se, the district court should have construed his petition liberally.").

                                    II. The Amended Complaint

        Mr. Perry asserts claims for damages and injunctive relief against four defendants: PCF

 Warden Dennis Reagle; Classification Supervisor Paula Dickson; Unit Team Manager (UTM)

 Sara Amburn; and UTM Timothy Greathouse. The Court has not reviewed the 36-page exhibit Mr.

 Perry unnecessarily attached to his amended complaint. See, e.g., Kadamovas v. Stevens, 706 F.3d

 843, 844 (7th Cir. 2013) (noting that a district judge "could have stricken" attachments to a

 complaint "without bothering to read" them). The following summary of facts is drawn from the

 amended complaint alone.

        Mr. Perry is no stranger to this Court or to the inmate grievance process at PCF. In October

 2019, he was seeking transfer to a different prison through grievances and litigation.

        On October 25, Mr. Perry was involved "a fist altercation" with a staff member. Dkt. 12 at

 3. The warden assigned him to disciplinary segregation while he awaited a disciplinary hearing.

 On January 9, 2020, the hearing officer found Mr. Perry guilty and sentenced him to disciplinary

 segregation through October 25, 2020—one year from the date of the altercation and Mr. Perry's

 assignment to disciplinary segregation.

        Mr. Perry believed he would be "in a substantial risk of harm" if he was released from

 disciplinary segregation to general population. Dkt. 12 at 14. He alleges that the defendants knew

 of the danger he faced. However, the amended complaint does not provide any information about

 why Mr. Perry would be in danger in general population or what type of danger he would face.




                                                   2
Case 1:20-cv-03238-TWP-MPB Document 15 Filed 05/24/21 Page 3 of 7 PageID #: 154




        In early June 2020, Ms. Dickson "attempted to lure" Mr. Perry into accepting an early

 release from disciplinary segregation to general population. Mr. Perry refused.

        On June 13, Mr. Perry submitted paperwork requesting to be moved into protective custody

 after his disciplinary segregation term ended on October 25. He submitted this paperwork to UTM

 Amburn, who notified Warden Reagle of the request.

         Mr. Perry remained in disciplinary segregation after his sentence ended on October 25

 2020. On October 27, UTM Amburn sent a counselor to ask Mr. Perry to withdraw his protective

 custody request and accept placement in general population. When Mr. Perry refused, UTM

 Amburn told Mr. Perry he would either be released to general population or remain in disciplinary

 segregation. He would not be released to protective custody.

        UTM Amburn later told Mr. Perry that he could not move to protective custody because

 no spaces were available and because such a transfer prohibited by COVID-19 protocols. Over the

 coming months, however, Mr. Perry witnessed other inmates moving to different cells within

 disciplinary segregation and from disciplinary segregation to other restrictive housing units.

        On November 12 and 19, 2020, counselors asked Mr. Perry to sign a form consenting to

 remain in disciplinary segregation permanently. He refused. On November 20, 2020, Mr. Perry

 asked to move from one side of the disciplinary segregation unit to the other. Again, he witnessed

 intra-unit movements by other inmates, but his request was denied.

        On January 4, 2021, UTM Greathouse reassigned Mr. Perry to a different area within the

 disciplinary segregation unit. This was not the move Mr. Perry requested. Although he provides

 no details, Mr. Perry indicates that conditions in his new housing unit were harsher and more

 restrictive than in his original disciplinary segregation unit and in general population. The amended




                                                  3
Case 1:20-cv-03238-TWP-MPB Document 15 Filed 05/24/21 Page 4 of 7 PageID #: 155




 complaint refers to hygiene and sanitation, but it does not state what specific needs related to

 hygiene and sanitation went unmet during Mr. Perry's time in disciplinary segregation.

        Eventually, Mr. Perry withdrew his request for protective custody and agreed to return to

 general population. There, he faced "a substantial risk of harm" and had to take "measures to

 protect himself from further assaults" by inmates. Dkt. 12 at 21. The amended complaint does not

 indicate that Mr. Perry has been attacked since his release to general population.

                                     III. Discussion of Claims

        Mr. Perry asserts two claims, each pursuant to § 1983. First, he alleges that the defendants

 violated his Eighth Amendment rights by confining him in disciplinary segregation beyond the

 end of his sentence, denying him protective custody, and then releasing him into general

 population. Second, he alleges that the defendants violated his First Amendment rights by taking

 those actions in retaliation for his constant pursuit of lawsuits and grievances against PCF staff.

 A.     First Amendment Claims

        Mr. Perry's First Amendment claims will proceed as submitted against all four defendants,

 in their individual capacities only. Claims against the defendants in their official capacities are

 dismissed. The amended complaint identifies all four defendants as Indiana Department of

 Correction (IDOC) employees. "Official-capacity suits . . . 'generally represent only another way

 of pleading an action against an entity of which an officer is an agent.'" Kentucky v. Graham, 473

 U.S. 159, 165–66 (1985) (quoting Monell v. New York City Dep't of Soc. Servs., 436 U.S. 658, 690

 n. 55 (1978)). The Eleventh Amendment bars private lawsuits in federal court against a state that

 has not consented. Joseph v. Bd. of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir.

 2005). "An agency of the state enjoys this same immunity." Nuñez v. Ind. Dep't of Child Servs.,

 817 F.3d 1042, 1044 (7th Cir. 2016). Because a suit against a state employee in his official capacity




                                                  4
Case 1:20-cv-03238-TWP-MPB Document 15 Filed 05/24/21 Page 5 of 7 PageID #: 156




 is equivalent to a suit against the state itself, "state officials in their official capacities are also

 immune from suit under the Eleventh Amendment." Joseph, 432 F.3d at 748.

 B.      Eighth Amendment Claims

         The amended complaint implicates several aspects of the Eighth Amendment's protection

 against cruel and unusual punishment. However, the allegations do not include enough information

 about the conditions of Mr. Perry's confinement to support a plausible Eighth Amendment claim

 under any theory.

         "In cases involving the conditions of confinement in a prison, two elements are required to

 establish a violation of the Eighth Amendment's prohibition against cruel and unusual

 punishment." Isby v. Brown, 856 F.3d 508, 521 (7th Cir. 2017). The first is "an objective showing

 that the conditions are sufficiently serious—i.e., that they deny the inmate the minimal civilized

 measure of life's necessities, creating an excessive risk to the inmate's health and safety." Id. The

 amended complaint does not satisfy this element. Mr. Perry provides no information about the

 conditions of his confinement in disciplinary segregation or, later, in general population. He refers

 broadly to deficiencies in sanitation and hygiene, but he has not provided any details to support a

 reasonable inference that he was deprived of "the minimal civilized measure of life's necessities"

 or exposed to an "excessive risk to . . . health and safety." Id.

         "[P]rolonged confinement in administrative segregation may constitute a violation of

 the Eighth Amendment . . . depending on the duration and nature of the segregation and whether

 there were feasible alternatives to that confinement." Id. citing (Rice ex rel. Rice v. Corr. Med.

 Servs., 675 F.3d 650, 666 (7th Cir. 2012)). Mr. Perry was confined to disciplinary segregation for

 over a year—a prolonged period—but he has provided no information about the "nature of the

 segregation." Id.




                                                    5
Case 1:20-cv-03238-TWP-MPB Document 15 Filed 05/24/21 Page 6 of 7 PageID #: 157




         Finally, to the extent Mr. Perry alleges that the defendants failed to protect him from the

 threat of violence by other inmates, his allegations do not support a plausible claim. "A prison

 official is liable for failing to protect an inmate from another prisoner only if the official 'knows of

 and disregards an excessive risk to inmate health or safety[.]'" Gevas v. McLaughlin, 798 F.3d 475,

 480 (7th Cir. 2015) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). "[A] deliberate

 indifference claim cannot be predicated merely on knowledge of general risks of violence in

 prison." Weiss v. Cooley, 230 F.3d 1027, 1032 (7th Cir. 2000). Mr. Perry states broadly that he

 would have been in danger in general population. Without more information about the nature or

 source of that danger, the Court cannot reasonably infer that any defendant disregarded an

 excessive risk to his health or safety.

         Mr. Perry's Eighth Amendment claims are dismissed for failure to state a claim upon

 which relief may be granted.

                              IV. Conclusion and Issuance of Process

         The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

 to Defendants (1) Dennis Reagle, (2) Paula Dickson, (3) Sara Amburn, and (4) Timothy

 Greathouse in the manner specified by Federal Rule of Civil Procedure 4(d). Process shall consist

 of the amended complaint (Dkt. 12), applicable forms (Notice of Lawsuit and Request for Waiver

 of Service of Summons and Waiver of Service of Summons), and this Entry.

         The claims discussed in Part III are the only claims the Court identified in the amended

 complaint. If Mr. Perry believes he asserted additional claims not discussed in this Entry, he shall

 have through June 25, 2021, to notify the Court.




                                                    6
Case 1:20-cv-03238-TWP-MPB Document 15 Filed 05/24/21 Page 7 of 7 PageID #: 158




        IT IS SO ORDERED.

        Date:    5/24/2021


 Distribution:

 RODNEY S. PERRY, SR.
 974441
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only


 Electronic service to Indiana Department of Correction employees at Pendleton Correctional
 Facility:

        Dennis Reagle, Warden
        Paula Dickson, Classification Supervisor
        Sara Amburn, Unit Team Manager
        Timothy Greathouse, Unit Team Manager




                                               7
